DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I figures 1-8 directed toward the wash cloth attachment elements rigidly attached to the first and second wands.
Group II Figures 9 directed toward the wash cloth attachment elements telescopically attached to the first and second wands.
The species are independent or distinct because the telescopic attachment elements are . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field or search (e.g. searching different CPC areas,
or electronic resources, or employing different search queries);
(b) the prior art applicable to one species would not likely be applicable to another
species; and/or
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, (a) paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with David Hrina on 11/1/2022 a provisional election was made without traverse to prosecute the invention of Group 1 Claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zorzo (EP0461684A).
Regarding claim 1, Zorzo discloses a washcloth expander tool for keeping a washcloth expanded (Item 19, Abstract) comprising: 
a first wand (Item 1) comprising a pair of washcloth attachment elements (Item 17); 
a second wand (Item 2) comprising a pair of washcloth attachment elements (Item 17), the second wand rotatably attached to the first wand (through Items 3 and 11); 
a rail component (Item 10) attached to the second wand; and 
a finger engaging component attachable to the rail component (Item 48 best shown in Figure 33-35).  
Regarding claim 2 and 14, Zorzo discloses the washcloth expander tool of claim 1 (or 13), wherein the second wand rotates perpendicularly with respect to the first wand (best shown in Figure 28).  
Regarding claim 3, Zorzo discloses the washcloth expander tool of claim 1, wherein the first and second wands are convex in shape (Figure 9 shows the curvature of Item 1 being convex when looking at the arm).  
Anything with a curvature can be either convex or concave depending on the point of persepective.
Regarding claim 4, Zorzo discloses the washcloth expander tool of claim 1, wherein each or the pairs of washcloth attachment elements is configured to engage a different corner of the washcloth (best shown on Figure 29).  
Regarding claim 5, Zorzo discloses the washcloth expander tool of claim 1, wherein the first wand is pivotally attached to the second wand via a connecting element (Item 3).  
Regarding claim 6, Zorzo discloses the washcloth expander tool of claim 1, wherein each pair of washcloth attachment elements are attached to the corresponding first or second wand at a pair of ends of the first and second wands (Item 17 is located at the ends of Item 1 or 2).  
Regarding claim 7, Zorzo discloses the washcloth expander tool of claim I, wherein the rail component is centrally attached to the second wand along a length of the second wand (Figure 24).  
Regarding claim 8 and 15 Zorzo discloses the washcloth expander tool of claim I (or 13), wherein the rail component comprises a plurality of attachment knobs (Figure 34 Item 10 and 41).  
Regarding claim 9, Zorzo discloses the washcloth expander tool of claim I, wherein the finger engaging component comprises a knob engaging element for engaging the rail component (Figure 34 Item 45).  
Regarding claim 11, Zorzo discloses the washcloth expander tool of claim 1, wherein the finger engaging component is convex in shape (Item 48 is a broomstick which is round and convex).  
Regarding claim 12, Zorzo discloses the washcloth expander tool of claim 1, wherein the finger engaging component is perpendicularly oriented to the second wand when attached to the rail component (Items 1 and 2 are independently pivotable and can be perpendicalr to Item 3 independently).  
Regarding claim 13, Zorzo discloses a washcloth expander tool for keeping a washcloth expanded comprising: a first wand (Item 2)c omprising a pair of washcloth attachment elements (Item 17); a second wand (Item 1) comprising a pair of washcloth attachment elements (Item 17), the second wand rotatably attached to the first wand (through Items 3, 11 and 12); a rail component (Item 10) attached to the second wand; and a finger engaging component attachable to the rail component (Item 48 best shown in Figure 34); and wherein the second wand is longer than the first wand (best shown in Figure 29).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzo (EP0461684A) in view of Johnson (US 4,958,407).
Regarding claim 10, Zorzo discloses the washcloth expander tool of claim I.  Zorzo fails to explicitly disclose wherein the finger engaging component comprises a plurality of finger loops.  
Johnson teaches a cleaning tool handle including a plurality of finger loops (Figure 3 Items 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the finger loops as taught by Johnson to the handle of Zorzo.  Such a modification would increase the comfort of using the tool by reducing the strain on the user (Johnson Column 1 Line 66- Column 2 Line 2).
Regarding claim 16, Zorzo discloses the washcloth expander tool of claim 13, wherein the finger engaging component comprises a knob engaging element (Item 45) for engaging the rail component.  Zorzo fails to explicitly disclose wherein the finger engaging component comprises a plurality of finger loops.  
Johnson teaches a cleaning tool handle including a plurality of finger loops (Figure 3 Items 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the finger loops as taught by Johnson to the handle of Zorzo.  Such a modification would increase the comfort of using the tool by reducing the strain on the user (Johnson Column 1 Line 66- Column 2 Line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723